DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent document number DE 10 117 235 A1 to Oertley et al. (hereinafter referred to as Oertley).

Regarding claim 1, Oertley discloses a ground-engaging track system comprising:
	a track (track assembly 14) including a first track chain (the upper links of track assembly 14, Fig. 2), a second track chain (the lower portion of track assembly 14, Fig. 2), and a plurality of track pins (track pins 28 and 28a) coupling the first track chain to the second track chain; 
	an idler (roller assemblies 25) structured for mounting to a track roller frame (frame 11), and including an idler body (each roller of roller assemblies 25) defining an axis of rotation, and an outer idler rim extending circumferentially around the axis of rotation (See work machine 10, Fig. 1); 
	the first track chain and the second track chain each including track links (links 16, 16a, 18 and 18a) in an end-to-end arrangement and including, respectively, a first track rail (the left ear in links 16,16a, 18 and 18a) and a second track rail (the right ear in links 16, 16a, 18 and 18a); 
	the track links in the first track chain and the second track chain each including a lower shoe-mounting surface (shoe surface 116), an upper rail surface (rail surface 114) forming a segment of the respective first track rail and second track rail, and an inboard link body side (in Figs. 5 and 6); and 
	the track links in the first track chain and the second track chain each further including an inboard rail protrusion (P1, Figs. 5 and 6) extending from the inboard link body side, and the upper rail surfaces each including an anti-scalloping bump-out formed upon the respective inboard rail protrusion (the upper portion of P1, Figs. 5 and 6). 

Claims 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent document number CN 10 40 240 95 A to Kita.

Regarding claims 8 – 11, Kita discloses an idler (idler wheel device 20) for a ground-engaging track system comprising: 
	[Claim 8] an idler body (roller shells 23) including a central bore (through which shaft 21), defining an axis of rotation extending between a first axial idler body end (the left end of shaft 21, shown in Fig. 8) and a second axial idler body end (the right end of shaft 21, shown in Fig. 8), structured to receive a support shaft (shaft 21) for rotatably mounting the idler in a track roller frame (frame 11);
	 the idler body further including an outer idler rim having a central flange (end surface 23F) projecting radially outward, and flanked by a first rail contact surface (left jagged convex 22G, Fig. 13) extending axially inward from the first axial idler body end and a second rail contact surface (right jagged convex 22G, Fig. 13) extending axially inward from the second axial idler body end; 
	a first set of pockets (the spaces between left toothed walls 23GA, Fig. 14) are formed in the central flange adjacent to the first rail contact surface and arranged in a regular circumferential distribution about the axis of rotation (See Fig. 14); and 
	a second set of pockets (the spaces between right toothed walls 23GA, Fig. 12) are formed in the central flange adjacent to the second rail contact surface and arranged in a regular circumferential distribution about the axis of rotation;
	[Claim 9]
	the pockets in the first set and the second set each define a pocket running length extending circumferentially around the axis of rotation, a pocket axial depth, and a pocket radial depth; and 
	the pocket running length is greater than the pocket radial depth, and the pocket radial depth is greater than the pocket axial depth (See Fig. 14);
	[Claim 10] wherein the idler body (roller shells 23) further includes a first set of side lugs in an alternating arrangement with the first set of pockets, and a second set of side lugs in an alternating arrangement with the second set of pockets (the teeth of left and right roller shells 23, Figs. 8 and 12); and
	[Claim 11] wherein the central flange (end surface 23F) includes a cylindrical outer flange surface (saw 22E), and the side lugs (the teeth of left and right roller shells 23, Figs. 8 and 12) in each of the first set and the second set include outer lug faces (wall surfaces 22GA) sloping from the first rail contact surface (left jagged convex 22G, Fig. 13) and the second rail contact surface (right jagged convex 22G, Fig. 13), respectively, in axially inward and radially inward directions toward the cylindrical outer flange surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oertley.

Regarding claims 13 and 14, Oertley discloses the idler (idler wheel device 20) of claim 9 wherein the central flange (end surface 23F) defines a flange axial thickness.  Oertley does not explicitly disclose:
	[Claim 13] a ratio of the pocket axial depth to the flange axial thickness is from 0.1:1 to 0.3:1; and
	[Claim 14] wherein the ratio of the pocket axial depth to the flange axial thickness is from 0.13:1 to 0.27:1.  
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Oertley’s idler wheel to have the claimed ratio of the pocket axial depth to the flange axial thickness, above, to increase the engagement of the teeth reducing the likelihood of disengagement.  

Allowable Subject Matter
Claims 15 – 20 are allowable.
Claims 2 – 7 and 12 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 2, Oertley discloses the track system of claim 1, but does not disclose the outer idler rim includes a central flange, and a first set of pockets and a second set of pockets are formed in the central flange and arranged, respectively, in rolling register with the inboard rail protrusions of the track links in the first track chain and the second track chain.  In addition, it is not obvious to modify Oertley to have such an arrangement since, Kita does not disclose engagement of pocket with a rail on the track but with rails on the idler itself.  Claims 3 – 7 depend from claim 2, and therefore, are allowable for the same reason.

Regarding claim 12, Oertley discloses the idler of claim 11, but does not disclose wherein the side lugs in the first set and the second set of side lugs each have a trapezoidal shape, and the pockets in the first set and the second set of pockets each have an inverted trapezoidal shape and form a taper opening in a radially outward direction.  It would not have been obvious to modify Oertley to have trapezoidal shaped side lugs as the current lugs are saw-toothed gears and such a modification of shape is not guaranteed to maintain the intended function of Oertley’s device.

Regarding claim 15, Oertley discloses an idler (roller assemblies 25) for a ground-engaging track system, as claimed, except:
	a first set of pockets are formed in the outer idler rim and arranged in a regular circumferential distribution about the axis of rotation, the first set of pockets each opening in a radially outward direction, and in a first axial direction, to receive inboard rail protrusions of track links in a first track chain; and 
	a second set of pockets are formed in the outer idler rim and arranged in a regular circumferential distribution about the axis of rotation, the second set of pockets each opening in a radially outward direction, and in a second axial direction, to receive inboard rail protrusions of tracks links in a second track chain extending in parallel with the first track chain.  Claims 16 – 20 depend from independent claim 15, and therefore, also depend from independent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/Examiner, Art Unit 3611             


/TONY H WINNER/Primary Examiner, Art Unit 3611